EXHIBIT 10.1 FIRST AMENDMENT THIS FIRST AMENDMENT dated as of October 7, 2011 (this “Amendment”) amends the Credit Agreement dated as of November 23, 2010 (the “Credit Agreement”) among CLECO CORPORATION (the “Borrower”), various financial institutions and JPMORGAN CHASE BANK, N.A., as administrative agent.Capitalized terms used but not defined herein have the respective meanings set forth in the Credit Agreement. WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to amend the Credit Agreement as more fully set forth below; NOW, THEREFORE, the parties hereto agree as follows: SECTION 1.Amendments to Credit Agreement.Upon the occurrence of the Amendment Effective Date (as defined in Section 3 below), the Credit Agreement shall be amended as set forth below in this Section 1 1.1Revised Pricing Grid.The pricing grid set forth in the definition of “Applicable Margin”is amended in its entirety to read as follows: Pricing Level ABR Margin Eurodollar Margin and LC Fee Facility Fee Pricing Level I 0.000% 0.900% 0.100% Pricing Level II 0.075% 1.075% 0.175% Pricing Level III 0.275% 1.275% 0.225% Pricing Level IV 0.500% 1.500% 0.250% Pricing Level V 0.675% 1.675% 0.325% Pricing Level VI 0.875% 1.875% 0.375% 1.2Extension of Maturity Date.The definition of Maturity Date is amended by deleting the date “November 23, 2014” therein and substituting “October 7, 2016” therefor. 1.3Changes in Commitments.Schedule 2.1 is replaced by the Schedule 2.1 attached hereto (and, after giving effect hereto, the aggregate Commitments and the Commitments of the Lenders shall be the amounts shown on such replacement Schedule). SECTION 2.Representations and Warranties.The Borrower represents and warrants tothe Lenders and the Administrative Agent that, as of the date of this Amendment, (a) each representation and warranty set forth in Article 4 of the Credit Agreement is true and correct, except to the extent such representation and warranty specifically relates to an earlier date, in which case such representation and warranty shall have been true and correct on and as of such earlier date; and (b) no Default has occurred and is continuing. SECTION 3.Conditions Precedent to Effectiveness.This Amendment will become effective on the date (the “Amendment Effective Date”) on which the Administrative Agent has received: 3.1Amendment.Counterparts hereof signed by the Borrower and all Lenders. 3.2Upfront Fees. A fee for each Lender equal to the sum of (a) 0.15% of such Lender’s Commitment before giving effect to this Amendment (or, if less, the amount of the Commitment of such Lender after giving effect to this Amendment) and (b) 0.375% of the amount of any increase in such Lender’s Commitment pursuant to this Amendment.Promptly after the effectiveness hereof, the Administrative Agent shall deliver to each Lender the fee payable to such Lender pursuant hereto. 3.3RESERVED. 3.4Other Documents.Such other documents as the Administrative Agent may reasonably request. SECTION 4.Miscellaneous. 4.1Continuing Effectiveness, etc.Except to the extent expressly set forth in Section 1, all of the terms and conditions of the Credit Agreement and the other Loan Documents Agreements shall remain unchanged and in full force and effect.After the effectiveness of this Amendment, all references in the Credit Agreement and the other Loan Documents to “Credit Agreement” or similar terms shall refer to the Credit Agreement as amended hereby. 4.2Counterparts.This Amendment may be executed inany number of counterparts and by the different parties hereto on separate counterparts and each such counterpart shall be deemed to be an original, but all such counterparts shall together constitute but one and the same agreement.Delivery of an executed signature page of this Amendment by facsimile or other electronic transmission (such as in a .pdf file) shall be effective as delivery of a manually executed counterpart hereof. 4.3Incorporation by Reference.The provisions of Sections 10.3 (Expenses; Indemnity; Damage Waiver), 10.9 (Governing Law; Jurisdiction; Consent to Service of Process) and 10.10 (WAIVER OF JURY TRIAL) of the Credit Agreement are incorporated herein by reference as if fully set forth herein, mutatis mutandis. 4.4Exiting Lenders.Upon the effectiveness of the Amendment, Bank of America, N.A. and Deutsche Bank AG New York Branch shall cease to be Lenders and shall have no further rights or obligations under the Credit Agreement (except for rights and obligations arising under provisions of the Credit Agreement that by their terms survive termination thereof). [Signature pages follow] 2 Cleco Corporation First Amendment IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed and delivered as of the date first above written. CLECO CORPORATION By:/s/ Charles A. Mannix Name:Charles A. Mannix Title:Vice President - Tax & Treasurer Cleco Corporation First Amendment JPMORGAN CHASE BANK, N.A., individually, as Issuing Bank and as Administrative Agent By:/s/ Helen D. Davis Name:Helen D. Davis Title:Authorized Officer Cleco Corporation First Amendment CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, individually and as a Syndication Agent By:/s/ Sharada Manne Name:Sharada Manne Title:Director By:/s/ Page Dillehunt Name:Page Dillehunt Title:Managing Director Cleco Corporation First Amendment KEYBANK NATIONAL ASSOCIATION, individually and as a Syndication Agent By:/s/ Paul J. Pace Name:Paul J. Pace Title:Senior Vice President Cleco Corporation First Amendment U.S. BANK NATIONAL ASSOCIATION, individually and as a Documentation Agent By:/s/ Paul Morrison Name: Paul Morrison Title:Senior Vice President Cleco Corporation First Amendment CAPITAL ONE, N.A. By:/s/ Kermit W. Pharris, Jr. Name:Kermit W. Pharris, Jr. Title:Vice President Cleco Corporation First Amendment WELLS FARGO BANK, NATIONAL ASSOCIATION By:/s/ Keith Luettel Name:Keith Luettel Title:Vice President Cleco Corporation First Amendment REGIONS BANK By:/s/ Kevin T. Smith Name:Kevin T. Smith Title:Senior Vice President Cleco Corporation First Amendment CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:/s/ Ari Bruger Name:Ari Bruger Title:Vice President By:/s/ Vipul Dhadda Name:Vipul Dhadda Title:Associate Cleco Corporation First Amendment HANCOCK BANK By:/s/ Brent Fairley Name:Brent Fairley Title:Senior Vice President Cleco Corporation First Amendment WHITNEY BANK (A SUBSIDIARY OF HANCOCK HOLDING COMPANY) By:/s/ Larry Attenhofer Name:Larry Attenhofer Title:Senior Vice President Cleco Corporation First Amendment GOLDMAN SACHS BANK USA By:/s/ Anna Ostrovsky Name:Anna Ostrovsky Title:Authorized Signatory Cleco Corporation First Amendment CLECO CORPORATION CREDIT AGREEMENT SCHEDULE 2.1 LIST OF COMMITMENTS Lender Commitment JPMorgan Chase Bank, N.A. KeyBank National Association Credit Agricole Corporate and Investment Bank U.S. Bank National Association Capital One, N.A. Wells Fargo Bank, National Association Regions Bank Hancock Bank Whitney Bank Credit Suisse AG, Cayman Islands Branch Goldman Sachs Bank USA Total Cleco Corporation First Amendment
